                          Case 1:04-cr-00385-LMB Document 461-1 Filed 08/26/19 Page 1 of 4 PageID# 2741


                                  Citations to the Record Showing that the Defendant Understood that Firearms
                                                and Other Weapons Would be Used at LET Camps


       Witness          Date          Page       Testimony
       Aatique         4/4/05 1      202-03      Do you know whether the defendant was present when this discussion was going on?
                                                 THE WITNESS: You mean the discussion about LET and going to training?
                                                 THE COURT: Yes.
                                                 THE WITNESS: I remember him being present for, for this discussion, although 1’m sure part of
                                                 it happened also after he had gone.
                                                                                        *           *          *
                                                 Q. What was said to your recollection about the need for training while Mr. Timimi was present?
                                                 A. After he had given his talk, this thing came up about -- he was still there -- about going to
                                                 LET and getting the training, and at that time . . .
        Kwon           4/5/05        470-71      Q. How often did you see him at the houses of your friends from Dar al-Arqam?
                                                 A. Not very often. I only recall twice at the house of Ibrahim Hamdi. . . Once before [Hamdi] left
                                                 for LET and once after he had come back from LET camp. . . . I remember that was before
                                                 because the talk we had that night was regarding LET, where Randall Royer was talking about it,
                                                 and Ibrahim hadn’t gone yet, so, you know, we were listening to him talk about LET. 2
        Kwon           4/5/05         490        It was, it was just a talk [Timimi] was giving to us, and he said this in prelude for Royer to talk
                                                 about his experience at LET.
        Kwon           4/7/05          28        [Royer] just told us that, you know, how when he was at the camp, that his faith was very high.
                                                 He one time also told me when he was with LET, he traveled with a group of LET mujahideen to
                                                 the border, where they shot mortar fires into Indian positions.




1
    The transcript citations are associated with each date (i.e., the first row references pages 202 and 203 of the transcript from April 4, 2005).
2
 At the meeting at Hamdi’s house in 2000, before Hamdi left for LET, Royer described his own time at LET, when Royer was allowed to fire
against Indian positions in Kashmir. Then, at the meeting that occurred after Hamdi returned, Hamdi talked about his own firing on Indian
positions in Kashmir.

                                                                       Page 1 of 4
             Case 1:04-cr-00385-LMB Document 461-1 Filed 08/26/19 Page 2 of 4 PageID# 2742


Witness    Date      Page     Testimony
Kwon      4/7/05      30      Q. Do you remember testifying that there was a meeting at Ibrahim Al-Hamdi’s house where
                              LET was discussed?
                              A. Correct.
                              Q. And was it your testimony that, that Ali Al-Timimi was present at that meeting?
                              A. Correct.
Kwon      4/11/05     27      Q. Now, in -- didn’t Al-Hamdi tell you that at LET, he got to shoot firearms at Indian positions?
                              A. Yes, that’s what he told me.
Kwon      4/11/05     118     Because I remember the subject of LET came up [at the meeting on 9/16/01] because we were
                              talking about how you need some training before you get to, get to the front lines.
                              THE COURT: Now, when did this discussion come up? While the defendant’s still there, or had
                              he left?
                              THE WITNESS: He was there. He was still there
Kwon      4/11/05     151     I remember telling [Timimi, after 9/16/01] we were going over to Pakistan to join -- to attend an
                              LET camp.
Kwon      4/11/05     154     Mahmood and I were pretty much together all the time [after the meeting on 9/16/01], and we
                              had called Ali Timimi to let them know that we were leaving to go to Pakistan to join the LET.
Kwon      4/11/05     183     Q. Did Ali Timimi ever counsel or advise you to go to the LET camp? . . .
                              A. Yes, he did.
Kwon      4/11/05     184     Q. What -- when you said that Ali said [before 9/11] you should be knowledgeable about these
                              things, do you recall what things you were referring to?
                              A. I mean, I remember one time he mentioned some hadeeth about knowing how to shoot, and in
                              general, as a Muslim, you know, you should be -- you should be, you know, fit and
                              knowledgeable about these things and, you know, just be ready, you know, physically.
Hasan     4/14/05     51      Al-Hamdi returned from Pakistan in 2000, [Hamdi and Royer] each described to Khwaja
                              Mahmood Hasan and others his experience serving with Lashkar-e-Taiba. Hasan understood that
                              while there, Al-Hamdi and Royer used firearms, including AK-47 rifles, and that at least Al-
                              Hamdi fired at Indian positions in Kashmir.
Wyman     4/12/05    1592     Q. What did [Timimi] tell you about his knowledge of Lashkar-e-Taiba?
                              A. Well, he said, he said he was well aware of being -- based on his experience and his
                              knowledge and his awareness of various Islamic topics, he said he was well acquainted with
                              Lashkar.




                                                   Page 2 of 4
             Case 1:04-cr-00385-LMB Document 461-1 Filed 08/26/19 Page 3 of 4 PageID# 2743


Witness    Date      Page     Testimony
Wyman     4/12/05    1593     Q. Who, if anyone, from Lashkar-e-Taiba did Ali Timimi say that he knew?
                              A. Hafiz Saeed, head of Lashkar.
                              Q. And he had met him where?
                              A. He said that -- he estimated somewhere between ‘93 and ‘95, 1993 and ‘95, at a conference
                              in England
Wyman     4/12/05    1596     Q. What did [Timimi] say was the level of his awareness of the tactics employed by LET?
                              A. He said he was well aware of their tactics. They were well publicized. He said that they
                              conduct cross-border shelling, raids on police stations and military camps. They use guerilla
                              tactics and also the use of what he called fidayeen attacks, which are also referred to as suicide
                              missions.
Wyman     4/12/05    1596     He said that [LET] was well publicized and over the years he’d kept up with various forms of
                              media, including the Washington Post newspaper, later he also talked about receiving the Taiba
                              Bulletin, also getting news from the Internet.
Wyman     4/12/05   1596-97   Q. Well, what did he say regarding his awareness of the type of training that was offered by
                              LET?
                              A. He said it was well known or common knowledge that Lashkar, Lashkar-e-Taiba had
                              military-style training camps in Pakistan.
                              Q. For, for -- to train who?
                              A. The purpose was to train fighters to go fight in, in Kashmir.
                              Q. What did he tell you about -- what did he tell you that he knew about the types of training
                              offered at the LET camps?
                              A. Well, he said he hadn’t been there personally, but based on his knowledge of the types of
                              military tactics they use and his knowledge of what Lashkar does, he knows that they, you know,
                              conduct training on weapons and other forms of military tactics that will enable someone to go
                              fight in a battle.
Wyman     4/12/05    1610     Q. What did Ali Timimi say about the instances in which LET was accused of attacking civilian
                              targets?
                              A. We talked about LET’s attacks on the Indian Parliament and the Red Fort, and Mr. Al-
                              Timimi said that he was well aware of that, he had read all about it, and he knew that they were
                              civilian targets, but he said that he had his doubts as to whether LET actually carried out the
                              attack on the Indian Parliament




                                                   Page 3 of 4
             Case 1:04-cr-00385-LMB Document 461-1 Filed 08/26/19 Page 4 of 4 PageID# 2744


Witness    Date      Page     Testimony
Wyman     4/12/05    1611     What did he say about visiting the Lashkar-e-Taiba website?
                              A. He said he did so regularly.
                              Q. What did he say about any of his lectures being posted on the LET website?
                              A. He said one time while surfing the websites, he realized that his lectures were posted on the
                              LET website.
                              Q. What did he say about the Taiba Bulletin?
                              A. He said that he received the Taiba Bulletin.
                              Q. Did he explain what was the period of time that he received it?
                              A. Well, he, he tried to estimate for us, but the length of time was broad. He said it was not as
                              long as back to the mid-’90s, but it wasn’t as short as just a couple weeks.
                              Q. Did he tell you when he unsubscribed from it?
                              A. Yes. He said that he unsubscribed after learning that Lashkar was designated as a terrorist
                              organization.
                              Q. Which was when?
                              A. That was in December 2001.
Wyman     4/12/05    1612     Q. What did he recall were topics included within the Taiba Bulletins that he read?
                              A. He said the Taiba Bulletins he read contained military reports, battle reports, and also
                              statements by the leader of LET, Hafiz Saeed.
                              Q. What did he say about his awareness of the battle reports regarding use of explosives to blow
                              up bridges and buildings?
                              A. He said he, he was aware of that.
Wyman     4/13/05    1629     Q. Did Ali Timimi tell you whether he had ever heard Royer speak publicly about Lashkar-e-
                              Taiba?
                              A. Yes. He said prior to 9/11, he had attended a private dinner meeting where Royer talked
                              about Lashkar.




                                                   Page 4 of 4
